 
 

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


NATIONAL TRUST INSURANCE
COMPANY,

              Plaintiff,
                                                 Case No. 3:18-cv-1440-J-34JBT
vs.

COLUMBIA NATIONAL INSURANCE
CO.,

              Defendant.
                                          /

                                        ORDER

       THIS CAUSE is before the Court sua sponte. Plaintiff initiated the instant action on

December 4, 2018, by filing a three-count Complaint (Doc. 1). Upon review, the Court finds

that the Complaint constitutes an impermissible “shotgun pleading.” A shotgun complaint

contains “multiple counts where each count adopts the allegations of all preceding counts,

causing each successive count to carry all that came before and the last count to be a

combination of the entire complaint.” See Weiland v. Palm Beach Cnty. Sheriff’s Office,

792 F.3d 1313, 1321 & n.11 (11th Cir. 2015) (collecting cases). As a result, “most of the

counts . . . contain irrelevant factual allegations and legal conclusions.” Strategic Income

Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002).

Consequently, in ruling on the sufficiency of a claim, the Court is faced with the onerous

task of sifting out irrelevancies in order to decide for itself which facts are relevant to a

particular cause of action asserted. See id. Here, Counts II and III of the Complaint
 
 

incorporate by reference all allegations of all the preceding counts. See Complaint at 12,

14.

       In the Eleventh Circuit, shotgun pleadings of this sort are “altogether unacceptable.”

Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997); see also Cook v. Randolph

County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We have had much to say about shotgun

pleadings, none of which is favorable.”) (collecting cases). Indeed, the Eleventh Circuit

has engaged in a “thirty-year salvo of criticism aimed at shotgun pleadings, and there is no

ceasefire in sight.” See Weiland, 792 F.3d at 1321 & n.9 (collecting cases). As the Court

in Cramer recognized, “[s]hotgun pleadings, whether filed by plaintiff or defendant, exact

an intolerable toll on the trial court’s docket, lead to unnecessary and unchanneled

discovery, and impose unwarranted expense on the litigants, the court and the court’s

parajudicial personnel and resources.” Cramer, 117 F.3d at 1263. When faced with the

burden of deciphering a shotgun pleading, it is the trial court’s obligation to strike the

pleading on its own initiative, and force the plaintiff to replead to the extent possible under

Rule 11, Federal Rules of Civil Procedure. See id. (admonishing district court for not

striking shotgun complaint on its own initiative); see also Weiland, 792 F.3d at 1321 n.10

(“[W]e have also advised that when a defendant fails to [move for a more definite

statement], the district court ought to take the initiative to dismiss or strike the shotgun

pleading and give the plaintiff an opportunity to replead.”).

       Accordingly, it is hereby

       ORDERED:

       1.     The Complaint (Doc. 1) is STRICKEN.
 
 

      2.     Plaintiff shall file an amended complaint consistent with the directives of this

             Order on or before December 21, 2018. Failure to do so may result in a

             dismissal of this action.

      3.     Defendant shall respond to the amended complaint in accordance with the

             requirements of Rule 15 of the Federal Rules of Civil Procedure.

      DONE AND ORDERED at Jacksonville, Florida on December 6, 2018.




lc11
Copies to:

Counsel of Record
Pro Se Parties
